DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
Claims 1-12 are pending. Claims 1-4 and 7-10 are rejected. Claims 5-6 and 11-12 are objected to as being dependent from rejected claims.
	

	Claim Rejections - 35 USC § 103
Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US  2020/0296701 A1) in view of Kundun et al. (US2019/0261391 A1).
Regarding claims 1 and 7:
	Park discloses a user equipment (UE) (Para. [0046], “user equipment (UE)”) comprising: one or more non-transitory computer-readable media containing computer-executable instructions embodied therein; and at least one processor coupled to the one or more non-transitory computer-readable media (Para. [0039]), the at least one processor configured to execute the computer-executable instructions to: 
receive, from a base station (BS) (Para. [0046], “base station (BS)”), a first Radio Resource Control (RRC) configuration to configure a first semi-persistent scheduling (SPS) physical downlink shared channel (PDSCH) reception (Para. [0048], “higher signaling … may also be referred to as radio resource control (RRC) signaling”; Para. [0050], “an uplink type 2 grant (UL type 2 grant) (or semi-persistent scheduling (SPS)) which is a method configured by a combination of the higher signal and signal L1”; Para.[0128], “PDSCH 1”); and generate first uplink control information (UCI) in response to the first SPS PDSCH (Para. [0087], “HARQ-ACK information”). 
Park does not disclose wherein the RRC configuration to configure the first semi-persistent scheduling SPS PDSCH includes a first parameter that indicates a priority of the first UCI.
Kundu teaches the priority of a UCI can be semi-statically configured by RRC configuration (Para. [0060], “RRC parameter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Park in view of Kundu to include the feature that the RRC configuration to configure the first semi-persistent scheduling SPS PDSCH includes a first parameter that indicates a priority of the first UCI, in order to prioritize different types of uplink control information when collisions occur.
Regarding claims 2 and 8:
Park further discloses wherein the at least one processor is further configured to execute the computer-executable instructions to: receive, from the BS, a downlink control information (DCI) format that schedules a PDSCH reception (Para. [0132], “DCI field including priority information”); and generate second UCI in response to the PDSCH reception (Para. [0130], “HARQ-ACK information corresponding to PDSCHs”); wherein the DCI format includes a field that indicates a priority of the second UCI (Para. [0132]).  
Regarding claims 3 and 9:
Park further discloses wherein the first UCI and the second UCI partially or fully overlap in a time domain (Para. [0128]), and the at least one processor is further configured to execute the computer-executable instructions to: transmit, to the BS, one of the first UCI and the second UCI based on the priority of the first UCI and the priority of the second UCI (Para. [0136]).
Regarding claims 4 and 10:
Park further discloses wherein the first UCI includes hybrid automatic repeat request acknowledgement (HARQ-ACK) information (Para. [0128], “HARQ-ACK 450”).  

Response to Arguments
Applicant’s arguments with respect to rejection of independent claim 1 under 35 U.S.C. 103 based on Park and Kundu have been considered but are not persuasive.
Applicant argues Park and Kundu fail to disclose “wherein the RRC configuration to configure the first SPS PDSCH includes a priority of the first UCI.”  Page 6, Remarks.  Examiner respectfully disagrees. 
Park discloses an RRC configuration for configuring a SPS PDSCH (See rejection of Claim 1).  Kundu discloses configuring priority of UCI types by higher layers, e.g. an RRC parameter ([0060]).  Furthermore, Kundu discloses configuring HARQ-ACK for SPS PDSCH ([0033]).  Therefore, the combination of Park and Kundu would teach an RRC configuration to configure the first SPS PDSCH includes a priority of the first UCI.

Allowable Subject Matter
Claims 5-6 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/               Primary Examiner, Art Unit 2465